Order, Supreme Court, New York County (David Edwards, J.), entered on March 21, 1990, which granted defendants’ motion pursuant to General Obligations Law § 5-701 (a) (10) and CPLR 3211 (a) (5) to dismiss the complaint, unanimously affirmed, with costs.
Plaintiff, a professional art dealer, commenced the underlying action against defendants Habsburg Feldman, S.A., a major international auction house located in Geneva, Switzerland, and New York, and Dr. Geza Von Habsburg, an officer and representative of Habsburg Feldman, S.A., seeking to *307recover a 5% commission in excess of $50,000 to which plaintiff alleges he was entitled by reason of his successful efforts to induce prospective sellers to consign objects of art to defendant Habsburg Feldman, S.A. for sale at auction.
Upon examination of the record, we find that the IAS Court, in dismissing the complaint, properly determined that a June 2, 1987 letter relied upon by the plaintiff for the alleged commissions, which was signed by defendant Geza Von Habsburg and addressed to a non-party, Robert Fitzgerald, was not ambiguous and did not satisfy General Obligations Law § 5-701 (a) (10), which requires a written agreement or memorandum in an action for a brokerage or finder’s fee (Haskins v Loeb Rhoades & Co., 52 NY2d 523). Concur—Carro, J. P., Milonas, Ellerin, Smith and Rubin, JJ.